DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending.


Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 

-- “the some” -- should be -- some of the -- in § 0031.  
-- “the another” -- should be -- another -- in § 0085.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
The following terms lack proper antecedent basis:
-- the real-time data -- in claim 1 line 5.

The following claim language is not clearly understood:

Claim 1 lines 4-5 recites “obtaining data” and real-time data without clearly reciting data related to what or any attribute of data and if the data and real-time data are same or different and are for same or different parameters.
Claim 1 line 5 recites “selecting a target machine learning model that matches the real-time data” without clearly reciting if there are multiple models available/stored from which the target model is being selected. It is also unclear “matches” is referring to what i.e. real-time data fits the model or both model and real-time data are for identical metrics / parameters.
Claim 1 line  7 recites “performing resource management” without clearly reciting what are the resources being managed and/or and if the management is dependent on the model and real-time data. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.
Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 is determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1 
	Claim 1 recites a method, which falls within the “process” category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.


Step 2A, Prong One
Independent claim 1 recites the following steps:
[i]	obtaining data;  
[ii]	5selecting a target machine learning model that matches the real-time data; 
[iii]	inputting the obtained data into the target machine learning model; and 
[iv]	performing resource management.

The process described by steps [ii] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [ii] recite the abstract concept of [m]ental processes.” Id. For example, in step [ii], “selecting a target machine learning model that matches the real-time data” i.e. a selection from given multiple choice is a combination of observation, evaluation, judgement and opinion. Thus, claim 1 recites a judicial exception.

Step 2A, Prong Two

Because claims 1 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites “computer system”. Claim 1 also recites the following step: [i] obtaining data;  [iii] inputting the obtained data into the target machine learning model; and [iv] performing resource management.
The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. For example, step [i] obtaining data, [iii] inputting the obtained data are examples of generic computing methods and are directed to insignificant extra-solution activities. Similarly, step [iv] performing resource management as recited in the claim is an example of generic computing method and directed to insignificant extra-solution, under broadest reasonable interpretation, do not integrate the judicial exception into a practical application.
Thus, claim 1 is directed to a judicial exception because claim 1 does not recite additional elements that integrate the judicial exception into a practical application.

Step 2B

Because claim 1 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 

The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.

The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.

Specification doesn’t provide additional details that would distinguish the additional limitations as recited in the claim from a generic implementation of the abstract idea. For example the additional limitations of [i] obtaining data;  [iii] inputting the obtained data into the target machine learning model; has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc, v, First Choice Loan Servs. Inc. 811 F.3d 1314 (Fed. Cir. 2016) see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).

Thus, claim 1 is not directed to significantly more than a patent ineligible concept. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Asahara et al. (US 2019/0079796 A1, hereafter Asahara)  in view of Barajas et al. (US 2007/0288414 A1, hereafter Barajas).

As per claim 1, Asahara teaches the invention substantially as claimed including a method for managing a resource in a computer system ([0001] computational resource management), comprising: 
obtaining data ([0121] resource amount from the resource amount calculation unit fig. 18 A31);  
5 a target machine learning model ([0086] relational model [0084] machine learning algorithm, data, input, learns function [0082]); 
inputting the obtained data into the target machine learning model ([0122] execute scheduling algorithm, calculate execution plan using the relational model fig 18 A31-yes A32); and 
performing resource management (fig. 18 output resource amount, execution plan A33).
Asahara doesn’t specifically teach selecting a model that matches the real-time data.
Barajas, however, teaches selecting a model that matches the real-time data ([0006] input data, real-time data, optimal predictor, selected [0029] prediction method, neural networks model [0024] prediction algorithm, fitting, temporal sequence).

It would have been obvious to one of ordinary skills in the art to combine the teachings of Asahara with the teachings of Barajas of selection of prediction model based on real-time  data to improve efficiency (Asahara [0005] Barajas [0005]) and allow selecting a model that matches the real-time data to the method of Asahara as in the instant invention.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagpal et al. (US 20200034197 A1) teaches adapting a pre-trained distributed resource predictive model to a target distributed computing environment.
Li et al. (US 10,402,733 B1) teaches adaptive ensemble workload prediction model based on machine learning algorithms
Franke et al. (US 2014/0180741 A1) teaches system and method for automatic allocation of mobile resources to tasks.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195